withdrawn.


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a Non-Final Office Action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 16, 2020 has been entered. 
Election/Restrictions
Applicant elected, without traverse, in the reply filed on 11/28/2017, Group (I), drawn to thieno[2,3-d]pyrimidines and compositions thereof, embraced by claims 1-10, 12 and 13. Applicant elected the following species:

    PNG
    media_image1.png
    151
    242
    media_image1.png
    Greyscale
 and indicated claims 1-7, 9 and 12-16 read on said species. Claims 14-16 were drawn to method claims. The elected species was not found, thus, the search was expanded. 
Claims 1-3, 12, 13 and 22-38 are currently pending and claims 1-3, 24-26, 28-30, 32 and 34-38 are under consideration. Claims 22-38 are new claims. Claims 12, 13, 22, 23, 27, 31 and 33 are withdrawn based on the species election. 

Withdrawn Rejections/Objections
Any outstanding rejection/objection that is not maintained in this office action has been withdrawn or rendered moot in view of Applicant's amendments and/or remarks.
Claim Objections
Claim 38 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections
Claims 1, 3 and 24-26 are rejected as each directed to an improper Markush group. These Markush claims are rejected under the judicially approved ‘‘improper Markush grouping’’ doctrine when the claim contains an improper grouping of alternatively useable species. In re Harnisch, 206 USPQ 300 (CCPA 1980). A Markush claim contains an ‘‘improper Markush grouping’’ if: (1) the species of the Markush group do not share a ‘‘single structural similarity,’’ or (2) the species do not share a common use. The species of the present claims do not share a ‘‘single structural similarity. Therefore, a rejection on the basis that the claims contain an ‘‘improper Markush grouping’’ is appropriate. The rejection of the claims will be maintained on the basis that the claims contain an ‘‘improper Markush grouping’’ until the claims are amended to include only species that share a single structural similarity and a common use, or the applicant presents a sufficient showing that the species in fact share a single structural similarity and a common use. 
i.e., an election of species). The prior art search did not find the elected species in the prior art, and the search has been extended to those additional species that fall within the scope of a permissible Markush claim. In other words, the search has been extended to the species that share a single structural similarity and a common use. Proper Markush claims will be examined for patentability over the prior art with respect to the elected species or group of indistinct species, as well as the species that share a single structural similarity and a common use with the elected species or group of indistinct species (i.e., the species that would fall within the scope of a proper Markush claim). Federal Register, Vol. 76, No. 27, 02-09-2011, page 7166.
	Claims 1, 3 and 24-26, directed to the nonelected species, are withdrawn from further consideration. The prior art search will not be extended unnecessarily to cover all nonelected species. 
To overcome the rejection, the Examiner suggests amending claim 1 to wherein X=S. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The rejection of claim 1, 2 and 5-7 under 35 U.S.C. 102(a)(1) as being anticipated by Otava (RN# 877449-93-9, 03/21/2006), is withdrawn based on the amendments..
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 28-30 and 34-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otava (RN# 691386-78-4, 06/10/2004).
The reference teaches the following compound:

    PNG
    media_image2.png
    290
    891
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    300
    453
    media_image3.png
    Greyscale
, 
    PNG
    media_image4.png
    158
    216
    media_image4.png
    Greyscale
, see STNext search results previously provided. Therefore, said claims are anticipated by Otava.
Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by FCH Group (RN# 1287608-73-4, 04/29/2011).
The reference teaches the following compound:

    PNG
    media_image5.png
    452
    765
    media_image5.png
    Greyscale

, see STNext search results provided. Therefore, said claims are anticipated by FCH Group.

Claims 1, 24 and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ambinter (RN# 457918-44-4, 10/02/2002).
The reference teaches the following compound:

    PNG
    media_image6.png
    533
    878
    media_image6.png
    Greyscale

.

Claims 1, 2 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Otava (RN# 804514-72-5, 12/29/2004).
The reference teaches the following compound:

    PNG
    media_image7.png
    547
    823
    media_image7.png
    Greyscale

, see STNext search results provided. Therefore, said claims are anticipated by Otava.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA MOORE whose telephone number is (571)272-9046.  The examiner can normally be reached on Monday - Friday, 10:00 am to 7:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya, can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUSANNA MOORE/Primary Examiner, Art Unit 1624